Citation Nr: 0714452	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-06 421	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1969 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2002 and March 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, 
South Carolina, and Winston-Salem, North Carolina, 
respectively.

In May 2004, the Board reopened the claim concerning the 
heart disorder and remanded it to the RO via the Appeals 
Management Center (AMC) for additional development and 
readjudication.  At the time, the veteran had not yet 
perfected an appeal concerning his TDIU claim, but he since 
has, so both issues are now before the Board.

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision, this 
appeal is again being REMANDED to the RO via the AMC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

This case involves a rather complex medical history.  The 
veteran claims he has a heart condition that was incurred or 
caused by his military service.  His service medical records 
(SMRs) indicate, in 1974, a chest X-ray in the posterior-
anterior (PA) view showed borderline cardiac enlargement with 
a configuration suggesting left ventricular prominence.  The 
pulmonary vasculature, pulmonary artery segment, and aortic 
knob were normal.  A lateral view, however, showed no 
ventricular prominence.  In June 1979, he complained of 
tachycardia (rapid heart rate) at night.  On physical 
examination, he had normal sinus rhythm without murmurs, 
gallops or rubs.  A June 1979 electrocardiogram (EKG) was 
within normal limits.  His military service ended in July 
1979.

Private medical records from Duke Medical Center indicate the 
veteran complained of atypical chest pain in September 1979.  
His EKG again was within normal limits, and chest X-rays 
indicated his cardiac size was within normal limits in both 
PA and lateral views.

The report of a November 1979 VA examination for the heart 
indicates the veteran complained of having a rapid heartbeat 
and being unable to relax.  On physical examination, heart 
size, sounds, rate, and rhythm were all normal.  He was 
diagnosed with anxiety neurosis.  The reports of December 
1981 and January 1983 VA examinations had similar findings.

In February 1988, the veteran experienced an episode of 
syncope (i.e., a fainting spell or loss of consciousness).  
Private medical records indicate a variety of tests were 
conducted, but it was ultimately determined to be anxiety-
related.  His heart had regular rate and rhythm without 
murmurs, gallops, or rubs.  The EKG was normal.

In May 1991, the veteran was admitted to a VA hospital for 
schizophrenia.  

In July 1993, the veteran underwent an intravenous pyelogram 
(IVP) at a VA hospital to determine the source of some 
gastrointestinal complaints he was having.  During the 
procedure, he experienced atrial fibrillation with a rapid 
ventricular rate of 160 beats per minute.  An EKG found right 
ventricular enlargement.  It was believed the atrial 
fibrillation was secondary to catecholamine release following 
the administration of the intravenous dye for the 
radiological procedure.  The right-sided heart enlargement 
was believed to be secondary to an underlying pulmonary 
hypertension.  

The records from the Social Security Administration (SSA) 
reveal the veteran was diagnosed with hypertension in 
December 1994 by Dr. Fitch.  His blood pressure was 160/100 
and he was encouraged to seek treatment with his general 
medical doctor.  An SSA disability determination indicates he 
had a primary diagnosis of schizophrenia and a secondary 
diagnosis of gastrointestinal problems.

The VA outpatient treatment (VAOPT) records indicate the 
veteran was diagnosed with benign hypertension.  In July 
2003, he was involuntarily hospitalized for psychiatric 
problems.  He was hypertensive on admission and it was noted 
that he was not taking any medication to control his 
hypertension.  The day after he was admitted, he experienced 
syncope.  His heart rate and rhythm were normal with no 
murmurs or rubs.  An EKG revealed normal sinus rhythm.  A 
medical intern believed the syncope was either vasovagal or 
arrhythmia and that the veteran could have had nonsustained 
ventricular tachycardia.  It does not appear that any further 
testing was done at that time.

Based on this evidence mentioned, the Board remanded the 
heart claim in May 2004 for a VA cardiology examination to 
assess the nature, time of onset, and etiology of any heart 
disorder the veteran may have had.  The claims folders were 
to be made available to the examiner for a review of the 
veteran's pertinent medical history and the examiner was 
asked to indicate that he or she reviewed the folders.  Also, 
all necessary testing was to be done, and the examiner was 
asked to review the results of any testing prior to 
completion of the examiner report.

In June 2005, the veteran was scheduled for an examination 
with a QTC physician, Dr. Troutman.  In the report of that 
examination, Dr. Troutman indicated that only recent medical 
records from the VA Medical Center (VAMC) in Durham, 
North Carolina, were available for him to review.  He noted 
there was some additional information in the Appeals Notice, 
but it does not appear the entire claims file was made 
available to the doctor.  The SMRs along with the private 
medical records documenting the syncopes are especially 
pertinent to this claim.  Dr. Troutman was unable to provide 
an opinion without resorting to speculation.  This very well 
may have been avoided had the AMC followed the Board's 
directives and provided Dr. Troutman the veteran's entire 
claims file.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that, where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court, mind you, has been very clear that under 
these circumstances, a remand is required because this 
assurance is nondiscretionary.  

In addition, Dr. Troutman incorrectly stated the veteran had 
had no treatment for his heart.  The doctor said he was 
unable to make a diagnosis of a heart condition because all 
of the veteran's symptoms were subjective rather than 
objective.  Contrary to these assumptions, VAOPT records 
indicate the veteran has been treated for hypertension since 
2003 with hydrochlorothiazide and lisinopril.  Furthermore, 
the report of a March 2006 cardiology consultation indicates 
the veteran had mild left ventricular hypertrophy (i.e., left 
ventricular enlargement).  Although ventricular function was 
noted to be normal, it was also noted that he had diastolic 
dysfunction, specifically a relaxation abnormality (grade 1), 
which can be indicative of heart disease and lead to 
diastolic heart failure.  A relaxation abnormality, however, 
does not necessarily denote an underlying malady and the 
condition can be quite common in healthy older adults.  So 
further clarification is needed with regards to this.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  So although abnormal EKG results may 
be evidence of an underlying disability or may later cause 
disability, service connection may not be granted simply for 
an abnormal laboratory finding.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see 38 U.S.C.A. §§ 1110, 1131 (West 2002).

For these reasons, a remand is required for another VA 
cardiology examination to comply with the Board's prior May 
2004 remand directives.  In addition, another examination and 
medical opinion are needed in light of the March 2006 
cardiology findings.

Because the heart claim is being remanded for a medical 
examination and opinion, the TDIU claim is also being 
remanded since these claims are inextricably intertwined, 
meaning a decision in response to the claim concerning the 
heart disorder could have an impact on the TDIU claim.  This 
avoids piecemeal adjudication of them.  See, e.g., Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for another VA 
cardiology examination to assess the 
nature, time of onset, and etiology of any 
heart disorder.  

The entire claims file must be made 
available to the examiner for a review of 
the veteran's pertinent medical and other 
history, including a complete copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims file.  All necessary diagnostic 
testing and evaluation should be done, and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not that any current heart disorder is 
related to the diagnosis during service of 
borderline cardiac enlargement, or 
otherwise related to the veteran's 
military service.  If (like after the June 
2005 examination) an opinion cannot be 
rendered without resorting to speculation, 
the examiner should expressly indicate 
this and, if possible, discuss the reasons 
he/she is unable to respond to the 
questions asked.

The examiner is asked to respond to the 
following questions:

1.	Is the veteran's hypertension related 
to the diagnosis during service of 
borderline cardiac enlargement 
(left ventricular prominence) or 
otherwise to his military service?

2.	Does the March 2006 cardiology finding 
of left ventricular hypertrophy denote 
an underlying disability (i.e., a 
disability that could result in the 
impairment of earning capacity)?


3.	Does the March 2006 cardiology finding 
of an abnormal relaxation diastolic 
dysfunction denote an underlying 
disability (i.e., a disability that 
could result in the impairment of 
earning capacity)?  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



